SANDERSON, J.
The only point made in this case is that the verdict is contrary to the evidence. We cannot disturb the judgment upon that ground. Counsel for plaintiff has argued the ease upon the theory, that the only question to be determined is whether there was an immediate and continued change of possession after the sale by F. S. Macomber to the plaintiff. But that is not the only question arising upon the evidence, and if we should consider that the weight of the testimony is in favor of that position, the sale may still have been a pretense and a sham to delay creditors, and there are circumstances which tend to show that such may have been the case.
Judgment and order affirmed.
We concur: Sawyer, C. J.; Crockett, J.; Rhodes, J.; Sprague, J.